Exhibit 10.50


DealPoint ID #
TBD





Statement of Work
("SOW")
Addresses and contacts for notices


"Microsoft"
"Supplier"
Company Name: Microsoft
Company Name: Touchpoint Metrics, Inc. DBA MCorp Consulting
Primary Contact:
Vendor Personnel Name(s):
Michael Hinshaw
Gary Batroff
Denise della Santina
Lynn Davison
Address:
Address: 201 Spear Street, Suite 1100, San Francisco, CA 94105
Phone number:
Phone number: 415-526-2290
Fax number:
Fax number: 415-526-2650
Email (if applicable):
Email (if applicable): admin@mcorpconsulting.com
Secondary Contact:
Secondary Contact: Lisa Hamilton (Accounting)
 
 



SOW Effective Date:
TBD
SOW Expiration Date:
TBD



Agreed and accepted

Microsoft
Supplier
Microsoft  Signature:
 
 
SASHA FRLJANIC
Supplier  Signature:
 
 
MICHAEL HINSHAW



SEA/CX Training SOW
Confidential
Page 1 of 5
March 2014
 
 




--------------------------------------------------------------------------------





Microsoft  Name:
Sasha Frljanic
Supplier  Name:
Michael Hinshaw
Microsoft  Title:
Director
Supplier  Title:
Managing Director
Microsoft  Date:
3/20/2014
Supplier  Date:
March 15, 2014





This SOW pursuant to the Microsoft Purchase Order Terms and Conditions is
entered into by the parties and effective as of the SOW Effective Date above as
further described herein:



1. Description of Services

Pursuant to and in conformance with any standards and/or specifications which
may be provided by Microsoft to Supplier from time to time, Supplier shall
deliver to and/or perform for Microsoft the following goods, services and/or
other items or materials as defined further below (collectively, the
"Services").
Supplier will apply its proven approach to and methodological system for
Microsoft Customer Experience Management to develop a Customer Experience
Readiness Training program (CXRT) for Microsoft Information Technology
organization (IT) and the Customer Experience Management team from Strategic
Enterprise Services (SES).
Specifically, Supplier will design and deliver a CXRT program (the "Work
Product") built around central CCE concepts and content geared toward overall
learning goals defined by what IT and SES wishes to achieve as a result of the
CXRT program, and supporting the measurement of success against these goals.
While program design and development will be driven by the needs of Microsoft IT
and SES (as defined in Phases 1 and 2), it is expected that the training will
include general topic areas and exercises such as:
·
Customer experience overview: Understanding customer-centricity, customer
experience, and customer experience management

·
Foundational principles:  Including the customer lifecycle, touchpoints, the
emotional experience and the "below the line" data, processes and systems that
enable experience.

·
Experience Maturity and Customer Centricity: For understanding and hands-on
benchmarking of the current state of an organization and where to focus internal
improvement efforts.

·
Best practices: Understanding of best practices in physical, digital and
cross-channel customer experience design and delivery, as implemented by
best-practice leaders.

·
Customer Journey Mapping:  An adaptable methodology for assessing customer
experience within an organization, as well as a way to identify and prioritize
improvement opportunities. Including a series of take-home frameworks and tools,
it will guide attendee efforts in:

o
Goal Setting: How to define and gain support for customer experience initiatives

o
Insights: The process for gathering, understanding and measuring customer and
employee perceptions of experience



SEA/CX Training SOW
Confidential
Page 2 of 5
March 2014
 
 




--------------------------------------------------------------------------------





o
Current State Journey Mapping: Including hands-on development of end-to-end
journey maps, leveraging touchpoint inventory and analysis protocols to identify
issue areas and opportunities

o
Experience design: Activities designed to close identified gaps in the areas of
outside-in customer experience, or inside-out systems and processes.

o
Initiatives Identification: Based on issues as identified in the journey mapping
exercise, a framework for identification and prioritization to guide high-value
"go do" efforts

It is expected that the CXRT program will be designed as a 2-day, hands-on
(teacher led) workshop.  Delivery options not included in this SOW include
remote, asynchronous or eLearning models. If added following Phases 1 and 2, the
Delivery Schedule and Services Fees for this SOW will be revised, and agreed to
by both parties to this SOW prior to such activities occurring. Microsoft IT
will provide an internal SES program coordinator in support of this effort.
The CXRT program will be designed to be both entertaining and involving, and
will include a combination of group and individual activities. Material will be
presented in a variety of ways (e.g. worksheets, hands-on exercises,
role-playing, etc.) as well as through activities in which participants work
with physical objects. A framework for board-type practitioner
certification/testing will be developed in Phases 2 and 3, and tested with Phase
4 SES participants in Phase 5.
Phases of work and the key activities for each are as follows:
Phase 1, CXRT Readiness Blueprint: The primary objective of the analysis phase
is to clarify and codify training program objectives, including identification
of objectives, requirements for a data capture and analysis tool, a CXRT
Blueprint and success criteria. Activities in this phase include:
§
Project Kick-Off and Scheduling

§
Stakeholder Interviews (~4)

§
Audience Definitions

§
Goals and Objectives Scoping/Articulation

§
CXRT Program Blueprint

Phase 2, CXRT Program Design: The design phase is a systematic and detailed
approach to CXRT program development, and includes tasks such as articulation of
overall strategy, syllabus/lesson plans, assessment instruments, content,
program readiness and instructional design, exercises, and a blueprint
validation/prototyping workshop. Activities in this phase include:
§
Strategy and Learning Outcomes

§
Training Plan Development

§
Initial Certification Framework

§
Program Readiness and Instructional Design Outline

§
Initial Content Development

§
Blueprint Validation/Prototyping Workshop

Phase 3, CXRT Development: In the development phase, final content and program
assets are created and assembled based on the blueprint developed in the design
phase. Presentations and graphics are created, and, if hands-on "e-learning" or
a design tool is made a part of this engagement, programmers will develop or
integrate technologies. The project is reviewed, and revised according to
feedback. Activities in this phase include:


SEA/CX Training SOW
Confidential
Page 3 of 5
March 2014
 
 




--------------------------------------------------------------------------------





§
Final Content Development

§
Instructional Design Finalization

§
Final Certification Framework

§
Graphics and Training Materials Development

§
Model Program Complete

Phase 4, Implementation: Implementation includes delivery of the training to
initial audiences, and modifications to program based on attendee evaluations. 
Evaluation includes attendee's assessment of learning outcomes during and
following the training, as well as a practical evaluation of attendee's ability
to apply learning in a work setting. Activities in this phase include:
§
1 Model Program Delivery and Evaluation (Live Train-the-Trainer Session)

§
Practical Evaluation and Revised Program Modification

§
Delivery-Ready Program Complete

Phase 5, Delivery: This phase includes delivery of a series of three
instructor-led, live trainings conducted by senior MCorp staff and delivered to
three different Microsoft audiences. Following each training, evaluations will
be requested and, based on the combined feedback of all three groups, a final
set of modifications to program content and/or design will be made. Activities
include:
§
Certification Testing (1/2 Day, Live)

§
Program Delivery and Evaluation (3 Live Training Sessions)

§
Practical Evaluation and Final Program Modification

§
Training and Certification Program Finalization




2. Deliverables/Delivery Schedule 



Supplier shall complete and deliver all Services to Microsoft on or before June
30, 2014.  The milestone delivery schedule for the Services, if applicable,
shall be as follows:


Milestone
#
Brief Description of Services to be completed by
Supplier and delivered to Microsoft
Due on or
Before
1
Phase 1 deliverables include the completion of the Goals and Objectives
Scoping/Articulation and CXRT Program Blueprint
3/26/14
2
Phase 2 deliverables include the completion of Program Readiness and
Instructional Design Outline, Initial Content Development and (1) Blueprint
Validation/Prototyping Workshop
3/31/14
3
Phase 3 deliverables include the completion of  Content Development and
Instructional Design Finalization, and the Model Program Complete
4/30/14
4
Phase 4 deliverables include delivery of (1) Model Program Delivery and
Evaluation Session, and the completion of the Delivery-Ready Program
5/30/14



SEA/CX Training SOW
Confidential
Page 4 of 5
March 2014
 
 




--------------------------------------------------------------------------------





5
Phase 5 deliverables include the completion of  (3) Live Training Sessions and
Final Program Modification
06/30/14




3. Payment




3.1 Services Fees



As complete and final payment for Services which has been completed and
delivered by Vendor Personnel to Microsoft and which has been accepted by
Microsoft, Microsoft shall pay Vendor:
total fee not to exceed one hundred and fifty-six thousand, five hundred U.S.
Dollars ($156,500.00 USD) in accordance with the following milestone payment
schedule:


Milestone  #
Not to Exceed
Payment Amount
Delivery/Payment Date
1
$34,000.00
3/26/14
2
$69,250.00
3/31/14
3
$23,750.00
4/30/14
4
$13,100.00
5/30/14
5
$16,400.00
6/30/14
Sub-Total
$156,500.00
 
Travel Expenses (if any –
see Section 3.2, below)
$15,000.00
As incurred
Total
$171,000.00
 






3.2 Expenses:  (choose one of the below)



As reflected in Section 3.1, above, Microsoft shall reimburse Supplier up to
fifteen thousand U.S. Dollars ($15,000) for pre-approved, reasonable and actual
travel and travel-related expenses incurred by Supplier in connection with the
performance of the Services.  All travel expenses hereunder are subject to
Microsoft's review and the Microsoft Travel Policy and Supplier must submit
appropriate documentation evidencing expenses to be reimbursed.








SEA/CX Training SOW
Confidential
Page 5 of 5
March 2014
 
 





